IN THE SUPREME COURT OF THE STATE OF NEVADA


                SCOTT SPITTLER, AN INDIVIDUAL,                         No. 65499
                Appellant,
                vs.
                KENNETH CRAIG, AN INDIVIDUAL;
                PORTER SIMON, A FOREIGN
                PROFESSIONAL CORPORATION; AND
                                                                             FILED
                PETER H. CUTTITTA, AN                                        APR 0 4 2016
                INDIVIDUAL,                                                 TRACE K. LINDEMAN
                                                                         CLERK OF SUPREME COURT
                Respondents.                                            BY
                                                                              DEPUTY CLERK


                                 ORDER OF REVERSAL AND REMAND

                            This is an appeal from a district court order granting
                summary judgment in a legal malpractice action. Second Judicial District
                Court, Washoe County; Elliott A. Sattler, Judge.
                            On September 9, 2008, appellant Scott Spittler retained
                respondents Kenneth Craig, Porter Simon, P.C., and Peter Cuttitta
                (collectively Porter Simon) to represent him as counsel in a quiet title
                action against his neighbors. In connection with the quiet title action,
                Spittler recorded a lis pendens against his neighbors' property. The
                district court found Spittler liable for slander of title in his neighbors'
                counter-claim on April 21, 2010. Spittler appealed, and we affirmed the
                judgment of the district court.     Spittler v. Routsis, Docket No. 56681
                (Order of Affirmance, April 24, 2013).
                            Over three years from the date of the district court's finding of
                liability, on August 29, 2013, Spittler brought a legal malpractice claim
                against Porter Simon. He alleged, among other things, that they advised

SUPREME COURT
     OF
   NEVADA


(01 1947A   a
                                                                                        149 -/0337
                him to record the us pendens. In response, Porter Simon moved for
                summary judgment. The district court granted summary judgment
                pursuant to NRS 11.207(1), concluding that Spittler's claim was untimely
                because he failed to bring it within two years of discovering the material
                facts constituting the cause of action.'
                              On appeal, Spittler argues that the district court erred by
                granting summary judgment because the litigation malpractice tolling
                rule under NRS 11.207(1) applies, delaying accrual while an appeal is
                pending, and rendering his legal malpractice claim timely. "This court
                reviews a district court's grant of summary judgment de novo."           Wood v.
                Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005). "Summary
                judgment is appropriate . . . when the pleadings and other evidence on file
                demonstrate that no genuine issue as to any material fact [remains] and
                that the moving party is entitled to a judgment as a matter of law."          Id.
                (alteration in original) (internal quotation omitted). Additionally, this
                court reviews questions of statutory interpretation de novo.         City of Reno
                v. Reno Gazette-Journal, 119 Nev. 55, 58, 63 P.3d 1147, 1148 (2003).




                      1 NRS   11.207(1) provides:

                                    An action against an attorney or
                              veterinarian to recover damages fOr malpractice,
                              whether based on a breach of duty or contract,
                              must be commenced within 4 years after the
                              plaintiff sustains damage or within 2 years after
                              the plaintiff discovers or through the use of
                              reasonable diligence should have discovered the
                              material facts which constitute the cause of action,
                              whichever occurs earlier.


SUPREME COURT
          OF
      NEVADA


(0) I94 7 A
                                                       2
                              After the notice of appeal was filed, but before briefing was
                completed, this court issued Brady, Vorwerck, Ryder & Caspino v. New
                Albertson's, Inc., 130 Nev., Adv. Op. 68, 333 P.3d 229 (2014). The instant
                appeal presents the same issue squarely resolved in Brady. In accord with
                Brady, the litigation malpractice tolling rule applies, delaying accrual
                while an appeal is pending. See id. at 235. Therefore, Spittler's claim was
                timely filed. Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                                                                  J.




                                                    Gibbons




                cc:   Hon. Elliott A. Sattler, District Judge
                      Laurie A. Yott, Settlement Judge
                      Carl M. Hebert
                      Lipson Neilson Cole Seltzer & Garin, P.C.
                      Washoe District Court Clerk


SUPREME COURT
          OF
      NEVADA
                                                      3
(CI) I Y47A